NO. 12-09-00066-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: MICHAEL KENNEDY,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION 
PER CURIAM

	Michael Kennedy has filed a petition for writ of mandamus seeking an order requiring the
trial court to rule on Kennedy's motion to dismiss his appellate counsel. (1)  He also seeks an order
requiring the trial court to provide certain information relating to Kennedy's request to represent
himself on appeal.
	The issues Kennedy raises in this original proceeding relate to his appeal from a conviction
for theft.  He has raised similar issues in motions he filed in the appeal (appellate cause number 12-08-00246-CR, styled Michael Kennedy v. State of Texas).  We have remanded those motions to the
trial court for disposition.  Accordingly, Kennedy's petition for writ of mandamus is denied. 
Opinion delivered June 24, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.



(DO NOT PUBLISH)
1.  The respondent is the Honorable Mark A. Calhoon, Judge of the 3rd Judicial District Court, Anderson County,
Texas.